Exhibit EXCHANGE AND ACQUISITION AGREEMENT BY AND AMONG ROYAL STYLE DESIGN, INC. AND FREGAT LTD. Dated DECEMBER 31, 2009 THIS EXCHANGE AGREEMENT (the "Agreement"), is made and entered into as of December 31, 2009, by and among Royal Style Design, Inc., a Florida corporation ("RSD"), and Fregat Ltd, a limited company formed under the laws of Russia("FREGAT”), and the owners of FREGAT set forth on the signature pages to this Agreement (collectively, the "FREGAT Owners" or “Owners”), with respect to the following facts: RECITALS A.The FREGAT Owners own 100% of the issued and outstanding ownership interests (“Interests”) in FREGAT as set forth opposite their respective names on Schedule I to this Agreement. B.RSD desires to acquire from the FREGAT Owners, and the FREGAT Owners desire to sell and transfer to RSD, all of the FREGAT Interests owned by them on the Closing Date in exchange for the issuance and delivery by RSD of shares of Common Stock,par value $.001 per share, of RSD ("Common Stock"), as set forth in Schedule I hereto, on the terms and conditions set forth below (the "Exchange"); and C.The Exchange shall qualify as a transaction in securities exempt from registration or qualification under the Securities Act and under the applicable securities laws of each state or jurisdiction where Owners of the Company reside. NOW, THEREFORE, in consideration of the foregoing premises and representations, warranties, covenants and agreements contained herein, and for other good and valuable consideration, the receipt and sufficiency of which are hereby acknowledged, and intending to be legally bound hereby, the parties hereto hereby agree as follows: Page 1 ARTICLE I EXCHANGE OF SECURITIES Section 1.1 The Exchange. On the terms and subject to the conditions of this Agreement, on the Closing Date, RSD shall issue and deliver to each of the FREGAT Owners such number of shares of Common Stock as is set forth opposite such FREGAT Owner name on Schedule I hereto, and each such FREGAT Owner shall sell, transfer and deliver to RSD, the number of issued and outstanding FREGAT Interests set forth opposite such FREGAT Owner's name on Schedule I hereto along with a duly executed assignment endorsed in favor of RSD or the FREGAT Acquisition Subsidiary, as specified by RSD. ARTICLE II THE CLOSING Section 2.1 Closing Date. The closing of the Exchange and the other transactions contemplated by this Agreement (the "Closing") shall take place at the offices of FREGAT at 11:00 AM onDecember31, 2009, or at such other location, date and time as RSD and FREGAT may agree. The time and date upon which the Closing actually occurs being referred to herein as the "Closing Date". Section 2.2 Transactions at Closing. At the Closing, the following transactions shall take place and no transaction shall be deemed to have been completed or any document delivered until all such transactions have been completed and all required documents delivered: (a) RSD shall deliver the following documents: (i) Validly executed stock certificates corresponding to the Common Stock issued in the name of the FREGAT Owners in the amounts set forth in Schedule I; (ii) Certificate of good standing from the Secretary of State of the State of Florida, dated at or about the Closing Date, to the effect that RSD is in good standing under the laws of said state; (iii) Certified copy of the Certificate of Incorporation of RSD, as certified by the Secretary of State of the State of Florida at or about the Closing Date; (iv) An officer's certificate duly executed by RSD's chief executive officer to the effect that the conditions set forth in Section 7.1(a) below have been satisfied, dated as of the date of the Closing; and (v) Such other documents and instruments as FREGAT may reasonably request. (b) FREGAT shall deliver or cause to be delivered the following documents and/or shall take the following actions: (i) FREGAT shall deliver to RSD Interest certificates in the name of, or assigned to, RSD or the FREGAT Acquisition Subsidiary, as specified by RSD, in respect of all FREGAT Interests and shall register FREGAT Interests in the name of RSD or the FREGAT Acquisition Subsidiary, as the case may be, in the Owners register of FREGAT; (ii) Certificate of good standing from the Secretary of Russian Corporations, dated at or about the Closing Date, to the effect that FREGAT is a corporation organized and in good standing under the laws of said jurisdiction; Page 2 (iii) Certified copy of the Certificate of Incorporation of FREGAT, as amended to the Closing Date; (iv) An officer's certificate duly executed by FREGAT 's chief executive officer to the effect that the conditions set forth in Section7.2(a) below have been satisfied, dated as of the date of the Closing; (v) An officer's certificate duly executed by FREGAT 's Chief Executive Officer and Secretary certifying that the attached ownership register of FREGAT is an accurate and complete ownership register of FREGAT as of the Closing Date; and (vi) Such other documents and instruments as RSD may reasonably request, including documents evidencing such resignations from and appointments to the governing body of FREGAT, effective the Closing Date, as are set forth in Schedule II hereto. (c) The FREGAT Owners shall deliver the following documents: (i) to RSD, duly executed assignments effecting the immediate and unconditional sale, assignment and irrevocable transfer of FREGAT Interests to RSD or the FREGAT Acquisition Subsidiary, as specified by RSD, free and clear of any liens, or any other third party rights of any kind and nature, whether voluntarily incurred or arising by operation of law; and (ii) to FREGAT, as agent for RSD, all certificates in respect of FREGAT Interests. ARTICLE III REPRESENTATIONS AND WARRANTIES OF RSD RSD hereby makes the following representations and warranties to FREGAT and each FREGAT Owner: Section 3.1 Organization and Qualification. RSD is duly organized, validly existing and in good standing under the laws of its jurisdiction of organization, with the corporate power and authority to own and operate its business as presently conducted, except where the failure to be or have any of the foregoing would not have a Material Adverse Effect. RSD is duly qualified as a foreign corporation to do business and is in good standing in each jurisdiction where the character of its properties owned or held under lease or the nature of its activities makes such qualification necessary, except for such failures to be so qualified or in good standing as would not have a Material Adverse Effect. RSD has no subsidiaries and is not a participant in any joint venture, partnership, or similar arrangement. Section 3.2 Authorization. RSD has the requisite corporate power and authority to execute, deliver and perform its obligations under this Agreement and to consummate the Exchange. Section 3.3 Validity and Effect of Agreement. This Agreement has been duly and validly executed and delivered by RSD and, assuming that it has been duly authorized, executed and delivered by the other parties hereto, constitutes a legal, valid and binding obligation of RSD in accordance with its terms except as limited by applicable bankruptcy, insolvency, reorganization, moratorium, and other laws of general application affecting enforcement of creditors' rights generally. Section 3.4 No Conflict. Neither the execution and delivery of this Agreement by RSD nor the performance by such parties of their respective obligations hereunder, nor the consummation of the Exchange, will: (i) conflict with RSD's Certificate of Incorporation or Bylaws; (ii) violate any statute, law, ordinance, rule or regulation, applicable to RSD or any of the properties or assets of RSD; or (iii) violate, breach, be in conflict with or constitute a default (or an event which, with notice or lapse of time or both, would constitute a default) under, or permit the termination of any provision of, or result in the termination of, the acceleration of the maturity of, or the acceleration of the performance of any obligation of RSD and/or affect any of the obligations hereunder, or result in the creation or imposition of any Lien upon any properties, assets or business of RSD under, any Contract or any order, judgment or decree to which RSD is a party or by which it or any of its assets or properties is bound or encumbered except, in the case of clauses (ii) and (iii), for such violations, breaches, conflicts, defaults or other occurrences which, individually or in the aggregate, would not have a material adverse effect on its obligation to perform its covenants under this Agreement. Page 3 Section 3.5 Required Filings and Consents. The execution and delivery of this Agreement by RSD does not, and the performance of this Agreement by RSD will not, require any consent, approval, authorization or permit of, or filing with or notification to, Governmental Authority with respect to RSD except: (i) compliance with applicable requirements of the Securities Act, the Exchange Act and state securities laws ("Blue Sky Laws"); and (ii) where the failure to obtain such consents, approvals, authorizations or permits, or to make such filings or notifications would not, individually or in the aggregate, reasonably be expected to have a Material Adverse Effect on RSD, or would not prevent or materially delay consummation of the Exchange or otherwise prevent the parties hereto from performing their respective obligations under this Agreement. Section 3.6 Capitalization. The authorized capital stock of RSD consists of 100,000,000 shares of Common Stock, par value $.001 per share, of which 92,735,800 shares are issued and outstanding, and 10,000,000 shares of Preferred Stock, par value $.001 per share, of which no shares are outstanding. Except for the transactions contemplated by this Agreement, there are no other share capital, pre-emptive rights, convertible securities, outstanding warrants, options or other rights to subscribe for, purchase or acquire from RSD any shares of capital stock of RSD and there are no contracts or commitments providing for the issuance of, or the granting of rights to acquire, any shares of capital stock of RSD or under which RSD is, or may become, obligated to issue any of its securities. All shares of capital stock of RSD outstanding as of the date of this Agreement have been duly authorized and validly issued, are fully paid and non­assessable, and are free of pre-emptive rights. As of the Closing Date (as defined herein), there will be no more than 92,735,800 shares of Common Stock issued or outstanding prior to the Exchange. Section 3.7 Status of Common Stock. The Common Stock, when issued and allotted at the Closing in exchange for FREGAT Interests, will be duly authorized, validly issued, fully paid, non-assessable, and free of any pre-emptive rights, will be issued in compliance with all applicable laws concerning the issuance of securities, and will have the rights, preferences, privileges, and restrictions set forth in RSD's charter and bylaws, and will be free and clear of any Liens of any kind and duly registered in the name of the FREGAT Owners, in RSD's stockholders ledger. Section 3.8 Litigation. There is no Action pending or threatened against RSD that, individually or in the aggregate, directly or indirectly, would be reasonably likely to have a Material Adverse Effect, nor is there any outstanding judgment, decree or injunction, in each case against RSD, that, individually or in the aggregate, has or would be reasonably likely to have a Material Adverse Effect. Section 3.9 Books and Records. The books and records, financial and others, of RSD are in all material respects complete and correct and have been maintained in accordance with good business accounting practices. Section 3.10 Insurance. RSD has no insurable properties and RSD does not maintain any insurance covering its assets, business, equipment, properties, operations, employees, officers, or directors. To RSD's knowledge since inception there has not been any damage, destruction or loss, which could have been deemed as an "Insurance Event". Section 3.11 Compliance. RSD is in compliance with all foreign, federal, state and local laws and regulations of any Governmental Authority, except to the extent that failure to comply would not, individually or in the aggregate, have a Material Adverse Effect. RSD has not received any notice asserting a failure, or possible failure, to comply with any such law or regulation, the subject of which notice has not been resolved as required thereby or otherwise to the satisfaction of the party sending the notice, except for such failure as would not, individually or in the aggregate, have a Material Adverse Effect. RSD does not, and is not require to, hold any permits, licenses or franchises from Governmental Authorities. Page 4 Section 3.12 Absence of Certain Changes. Since December 1, 2009, except as expressly permitted or required by this Agreement or with the consent of FREGAT, RSD has not: (a) sold or otherwise issued any shares of capital stock; (b) acquired any assets or incurred any Liabilities; (c) amended its certificate of incorporation or bylaws; (d) waived any rights of value which in the aggregate are extraordinary or material considering the business of RSD; (e) made any material change in its method of management, operation or accounting; (f) made any accrual or arrangement for or payment of bonuses or special compensation of any kind or any severance or termination pay to any present or former officer or employee; (g) granted or agreed to grant any options, warrants or other rights for its stocks, bonds or other corporate securities calling for the issuance thereof, which option, warrant or other right has not been cancelled as of the Closing Date; (h) borrowed or agreed to borrow any funds or incurred or become subject to, any material obligation or liability (absolute or contingent) except liabilities incurred in the ordinary course of business; (i) become subject to any law or regulation which materially and adversely affects, or in the future may adversely affect, the business, operations, properties, assets or condition of RSD or become subject to any change or development in, or effect on, RSD that has or could reasonably be expected to have a Material Adverse Effect; or (j) entered into any agreement to take any action described in clauses (a) through (i) above Section 3.13 Previous Sales of Securities. Since inception, RSD has sold Common Stock to investors only in reliance upon applicable exemptions from the registration requirements under any applicable law including the laws of the United States and any applicable states and all such sales were made in accordance with the laws of said jurisdictions. Section 3.14 Principals of RSD. During the past five years, no officer or director of RSD has been: (a) the subject of any bankruptcy petition filed by or against any business of which such person was a general partner or executive officer either at the time of the bankruptcy or within two years prior to that time; (b) the subject of any conviction in a criminal proceeding or being subject to a pending criminal proceeding (excluding traffic violations and other minor offenses); (c) the subject of any order, judgment, or decree, not subsequently reversed, suspended or vacated, of any court of competent jurisdiction, permanently or temporarily enjoining, barring, suspending or otherwise limiting his involvement in any type of business, securities or banking activities; or (d) found by a court of competent jurisdiction (in a civil action), the Commission or the Commodity Futures Trading Commission to have violated a federal or state securities or commodities law, and the judgment has not been reversed, suspended, or vacated. Section 3.15 Brokers and Finders. Neither RSD, nor any of its respective officers, directors, employees or managers, has employed any broker, finder, advisor or consultant, or incurred any liability for any investment banking fees, brokerage fees, commissions or finders' fees, advisory fees or consulting fees in connection with the Exchange for which RSD has or could have any liability. Page 5 Section 3.16 Disclosure. As of the Closing Date, there is no known material fact or information relating to the business, condition (financial or otherwise), affairs, operations or assets of RSD and/or its subsidiaries that has not been disclosed in writing to FREGAT and/or the FREGAT Owners by RSD. No representation or warranty of RSD in this Agreement or any statement or document delivered in connection herewith or therewith, contained or will contain any untrue statement of a material fact or fail to state any material fact necessary in order to make the statements made, in light of the circumstances under which they were made, not misleading. ARTICLE IV REPRESENTATIONS AND WARRANTIES OF FREGAT FREGAT hereby makes the following representations and warranties to RSD: Section 4.1 Organization and Qualification. FREGAT is duly organized and validly existing under the laws of the Country of Russia, with the corporate power and authority to own and operate its business as presently conducted, except where the failure to be or have any of the foregoing would not have a Material Adverse Effect. FREGAT is duly qualified as a foreign corporation to do business in each jurisdiction where the character of its properties owned or held under lease or the nature of its activities makes such qualification necessary, except for such failures to be so qualified as would not have a Material Adverse Effect. Section 4.2 Authorization; Validity and Effect of Agreement. FREGAT has the requisite corporate power and authority to execute, deliver and perform its obligations under this Agreement and to consummate the Exchange. This Agreement has been duly and validly executed and delivered by FREGAT and, assuming that it has been duly authorized, executed and delivered by the other parties hereto, constitutes a legal, valid and binding obligation of FREGAT, in accordance with its terms except as limited by applicable bankruptcy, insolvency, reorganization, moratorium, and other laws of general application affecting enforcement of creditors' rights generally. Section 4.3 No Conflict. Neither the execution and delivery of this Agreement by FREGAT nor the performance by FREGAT of its obligations hereunder, nor the consummation of the Exchange, will: (i) conflict with FREGAT 's organization or governing documents; (ii) violate any statute, law, ordinance, rule or regulation, applicable to FREGAT or any of its properties or assets; or (iii) violate, breach, be in conflict with or constitute a default (or an event which, with notice or lapse of time or both, would constitute a default) under, or permit the termination of any provision of, or result in the termination of, the acceleration of the maturity of, or the acceleration of the performance of any obligation of FREGAT, or result in the creation or imposition of any Lien upon any properties, assets or business of FREGAT under, any Material Contract or any order, judgment or decree to which FREGAT is a party or by which it or any of its assets or Properties is bound or encumbered except, in the case of clauses (ii) or (iii), for such violations, breaches, conflicts, defaults or other occurrences which, individually or in the aggregate, would not have a Material Adverse Effect on its obligation to perform its covenants under this Agreement. Section 4.4 Required Filings and Consents. The execution and delivery of this Agreement by FREGAT do not, and the performance of this Agreement by FREGAT will not require any consent, approval, authorization or permit of, or filing with or notification to, any Governmental Authority, with respect to FREGAT, except: (i) compliance with applicable requirements of the Securities Act, the Exchange Act, and Blue Sky Laws; and (ii) where the failure to obtain such consents, approvals, authorizations or permits, or to make such filings or notifications would not, individually or in the aggregate, reasonably be expected to have a Material Adverse Effect on FREGAT, or materially delay consummation of the Exchange or otherwise prevent the parties hereto from performing their obligations under this Agreement. Page 6 Section 4.5 Capitalization. All FREGAT Interests outstanding as of the date of this Agreement have been duly authorized and validly issued, are fully paid and non-assessable, and are free of pre-emptive rights. Section 4.6 Financial Statements. FREGAT has previously furnished to RSD true and complete copies of its balance sheets as of September 30, 2009 and December 31, 2008, and its related statements of operations for the periods ended September 30, 2009, and December 31, 2008 (all of such financial statements of FREGAT collectively, the “FREGAT Financial Statements"). The FREGAT Financial Statements (including the notes thereto) present fairly in all material respects the financial position and results of operations and cash flows of FREGAT at the date or for the period set forth therein, in each case in accordance with GAAP applied on a consistent basis throughout the periods involved (except as otherwise indicated therein). The FREGAT Financial Statements have been prepared from and in accordance with the books and records of FREGAT and its subsidiaries, as applicable. Section 4.7 No Undisclosed Liabilities. Except as disclosed in the FREGAT Financial Statements, FREGAT has no material liabilities, indebtedness or obligations, except those that have been incurred in the ordinary course of business, whether absolute, accrued, contingent or otherwise, and whether due or to become due, and to the Knowledge of FREGAT, there is no existing condition, situation or set of circumstances that could reasonably be expected to result in such a liability, indebtedness or obligation. Section 4.8 Properties and Assets. FREGAT has good and marketable title to, valid leasehold interests in, or the legal right to use, all of the assets, properties and leasehold interests reflected in the most recent FREGAT Financial Statements, except for those sold or otherwise disposed of since the date of such FREGAT Financial Statements in the ordinary course of business consistent with past practice. Section 4.9 Litigation. There is no Action pending or threatened against FREGAT that, individually or in the aggregate, directly or indirectly, would be reasonably likely to have a Material Adverse Effect, nor is there any outstanding judgment, decree or injunction, in each case against FREGAT, that, individually or in the aggregate, has or would be reasonably likely to have a Material Adverse Effect. Section 4.10 Taxes. FREGAT has timely filed (or has had timely filed on its behalf) with the appropriate tax authorities all tax returns required to be filed by it or on behalf of it, and each such tax return was complete and accurate in all material respects, and FREGAT has timely paid (or has had paid on its behalf) all material Taxes due and owing by it, regardless of whether required to be shown or reported on a tax return, including Taxes required to be withheld by it. No deficiency for a material Tax has been asserted in writing or otherwise, to FREGAT 's Knowledge, against FREGAT or with respect to any of its assets, except for asserted deficiencies that either (i) have been resolved and paid in full or (ii) are being contested in good faith. There are no material Liens for Taxes upon FREGAT 's assets. Section 4.11 Compliance. To FREGAT 's Knowledge, FREGAT is in compliance with all federal, state and local laws and regulations of any Governmental Authority applicable to its operations or with respect to which compliance is a condition of engaging in the business thereof, except to the extent that failure to comply would not, individually or in the aggregate, have a Material Adverse Effect. FREGAT has not received any notice asserting a failure, or possible failure, to comply with any such law or regulation, the subject of which notice has not been resolved as required thereby or otherwise to the satisfaction of the party sending the notice, except for such failure as would not, individually or in the aggregate, have a Material Adverse Effect. To FREGAT 's Knowledge, FREGAT holds all permits, licenses and franchises from Governmental Authorities required to conduct its business as it is now being conducted, except for such failures to have such permits, licenses and franchises that would not, individually or in the aggregate, have a Material Adverse Effect. Page 7 Section 4.12 Absence of Certain Changes. Since the date of the most recent FREGAT Financial Statements, (a)there has been no change or development in, or effect on, FREGAT that has or could reasonably be expected to have a Material Adverse Effect, (b)FREGAT has not sold, transferred, disposed of, or agreed to sell, transfer or dispose of, any material amount of its assets other than in the ordinary course of business, (c)FREGAT has not paid any dividends or distributed any of its assets to any of its Owners, (d) FREGAT has not acquired any material amount of assets except in the ordinary course of business, nor acquired or merged with any other business, (e)FREGAT has not waived or amended any of its respective material contractual rights except in the ordinary course of business, and (f)FREGAT has not entered into any agreement to take any action described in clauses (a) through (e) above. Section 4.13 Principals of FREGAT. During the past five years, no officer or director of FREGAT has been: (a) the subject of any bankruptcy petition filed by or against any business of which such person was a general partner or executive officer either at the time of the bankruptcy or within two years prior to that time; (b) the subject of any conviction in a criminal proceeding or being subject to a pending criminal proceeding (excluding traffic violations and other minor offences); (c) the subject of any order, judgment, or decree, not subsequently reversed, suspended or vacated, of any court of competent jurisdiction, or temporarily enjoining, barring, suspending or otherwise limiting his involvement in any type of business, securities or banking activities; or (d) found by a court of competent jurisdiction (in a civil action) to have violated a federal or state securities or commodities law, and the judgment has not been reversed, suspended, or vacated. ARTICLE V REPRESENTATIONS AND WARRANTIES OF FREGAT OWNERS Each FREGAT Owner, severally and not jointly, hereby make the following representations and warranties to FREGAT and RSD: Section 5.1 Authority and Validity. Each FREGAT Owner has all requisite power to execute and deliver, to perform its obligations under, and to consummate the transactions contemplated by, this Agreement. Section 5.2 Validity. Upon the execution and delivery of each other document to which each FREGAT Owner is a party (assuming due execution and delivery by each other party thereto) each such other document will be the legal, valid and binding obligations of such FREGAT Owner, enforceable against such FREGAT Owner in accordance with their respective terms except as limited by applicable bankruptcy, insolvency, reorganization, moratorium, and other laws of general application affecting enforcement of creditors' rights generally. Section 5.3 No Breach or Violation. The execution, delivery and performance by each FREGAT Owner of this Agreement and each other document to which it is a party, and the consummation of the transactions contemplated hereby and thereby in accordance with the terms and conditions hereof and thereof, do not and will not conflict with (i) the certificate of incorporation or bylaws of such FREGAT Owner, if applicable, or (ii) any agreement to which such FREGAT Owner is a party, or by which such FREGAT Owner or such FREGAT Owner's Assets are bound or affected. Section 5.4 Consents and Approvals. No consent, approval, authorization or order of, registration or filing with, or notice to, any Government Authority or any other Person is necessary to be obtained, made or given by each FREGAT Owner in connection with the execution, delivery and performance by such FREGAT Owner of this Agreement or any other document to which it is a party or for the consummation by such FREGAT Owner of the transactions contemplated hereby or thereby. Page 8 Section 5.5 Title. FREGAT Interests to be delivered by each FREGAT Owner in connection with the transactions contemplated herein are, and at the Closing will be owned, of record and beneficially, solely by such FREGAT Owner, free and clear of any Lien and represent such FREGAT Owner's entire ownership interest in FREGAT Section 5.6 Investor Status. No FREGAT Owner is a U.S. Person and nor is acquiring the RSD Common Stock for the account of any U.S. Person, (ii) if a corporation, it is not organized or incorporated under the laws of the United States; (iii) if a corporation, no director or executive officer is a national or citizen of the United States; and (iv) it is not otherwise deemed to be a "U.S. Person" within the meaning of Regulation S.
